DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowder et al (US 2008/0032785).
Regarding claim 1: Crowder et al discloses a casino player tracking system configured to reward awards to a player comprising: a plurality of gaming machines configured to present wager-based games to a player having a player tracking account (see abstract; paragraph [0035], showing a plurality of gaming machines with player tracking included as part of the services); a player tracking server, said player tracking server configured to track game play by said player at said plurality of gaming machines and, at one or more times, award a free amusement style game play to said player and associate said award with said player’s player tracking account (see paragraphs [0035] and [0045], showing tracking system); an amusement-type prize-play device comprising: a housing defining a prize area for containing one or more prizes for winning as a result of the play of the amusement-type game device (see paragraph [0013], showing gaming devices could include slot machine, video poker machine, which includes a 

Regarding claim 2: Crowder et al discloses wherein said amusement-type prize play device is part of one of said gaming machines (see paragraph [0013], showing gaming devices could include slot machine, video poker machine, etc.). 

Regarding claim 3: Crowder et al discloses wherein said award is based on said tracked game play (see paragraph [0035], showing providing award appropriately to player input and performance). 

Regarding claim 4: Crowder et al discloses wherein said prize comprises a tangible item (see paragraph [0057], showing award includes printable tickets, etc.).

Regarding claim 5: Crowder et al discloses wherein said tangible item is grabbed by said movable prize play mechanism (see paragraph [0057]). 



Regarding claim 7: Crowder et al discloses further comprising issuing a ticket representative of said prize (see paragraph [0057], showing award includes printable tickets, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715